Citation Nr: 0006529	
Decision Date: 03/10/00    Archive Date: 03/17/00

DOCKET NO.  98-08 194A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
residuals of a right tibial stress fracture.

ATTORNEY FOR THE BOARD

A. Hinton, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1996 to 
December 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (RO), which granted service connection for 
residuals of a right tibial stress fracture and assigned that 
disability a noncompensable evaluation.  The veteran appealed 
the initial rating, and the case is now before the Board for 
appellate review.

FINDING OF FACT

Current manifestations of the veteran's service-connected 
residuals of a right tibial stress fracture include 
subjective complaints of recurrent pain, with no objective 
evidence of any current residuals or abnormal pathology of 
the right tibia on recent VA examination.


CONCLUSION OF LAW

The criteria for an increased (compensable) evaluation for 
residuals of a right tibial stress fracture have not been 
met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5262 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, then the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  Accordingly, 
the Board finds that the veteran's claim for an increased 
rating for residuals of a right tibial stress fracture is 
"well grounded." 38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.102 (1999).  The Board is also satisfied that all 
relevant facts have been properly and sufficiently developed 
to address the issue at hand.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and 4.42 
(1999), and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
the Board has reviewed the service medical records and all 
other relevant evidence of record pertaining to the history 
of the service-connected disability.  The Board has found 
nothing in the historical record that would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.

Under the laws administered by the VA, disability ratings are 
determined by applying the criteria set forth in the VA's 
Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  See 38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify 
the various disabilities.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 
(1999).  The Board observes here that the United States Court 
of Appeals for Veterans Claims (Court) has noted that, in a 
claim of disagreement with the initial rating assigned 
following a grant of service connection, separate ratings can 
be assigned for separate periods of time, based on the facts 
found.  See Fenderson V. West, 12 Vet. App. 119 (1999).

Disability of the musculoskeletal system is primarily the 
inability, due to damage in parts of the system, to perform 
the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  The 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion; weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  Factors to be 
considered in evaluating the residual disability include less 
movement than normal (due to limitation or blocking or 
tendon-tie-up), more movement than normal (from relaxation of 
ligaments), weakened movement, excess fatigability, pain on 
movement, swelling, deformity or atrophy of disuse, or 
incoordination.  38 C.F.R. §§ 4.40, 4.45.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995); Cf. 38 C.F.R. § 4.59 (1999).

The RO has assigned a noncompensable evaluation to the 
service-connected residuals of a right tibial stress fracture 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5262. Under 
that code, a 10 percent evaluation is warranted for malunion 
of the tibia and fibula with slight knee or ankle disability; 
a 20 percent evaluation is warranted where there is moderate 
knee or ankle disability.  However, where the rating schedule 
does not provide a zero percent evaluation for a diagnostic 
code, a zero percent evaluation will be assigned when the 
requirements for a compensable evaluation are not met.  38 
C.F.R. § 4.31 (1999).

During VA examination for bones and joints conducted in 
October 1998, the examiner noted that no medical records were 
available for review prior to examination.  During 
examination, the veteran reported that in March 1996 during 
service, he had a sudden onset of right knee pain, and was 
found to have a right tibial plateau stress fracture.  After 
one to two months of being on crutches, he returned to active 
duty.  He experienced no problems for two to four weeks, when 
after an extended road march, he experienced similar right 
knee pain.  He indicated that on evaluation at that time, a 
reoccurring stress fracture was noted.  Thereafter, he was on 
crutches and on modified duty until August 1996.  The veteran 
reported that he had not experienced problems with the right 
knee or proximal right tibia since discharge, and he denied 
any use of crutches, brace, or cane.  

On physical examination of the bones, the veteran was in no 
apparent distress and exhibited a normal gait.  Inspection of 
the right lower extremity was normal, with normal palpation, 
good range of motion and strength, and stability was noted.  
On examination for joints, the examiner made essentially the 
same findings, including that no instability was noted.  The 
examination reports contain a diagnosis of normal 
examination.  An associated X-ray report of examination of 
the right tibia and fibula noted that there was no evidence 
of recent bone trauma or destruction; and that soft tissues 
were unremarkable.  The impression was that there was no 
detectable bone trauma seen.  

While the Board observes the veteran's assertions that his 
service-connected residuals of a right tibial stress fracture 
has increased in severity, the Board finds that an increased 
(compensable) evaluation for such disability is not 
warranted.  In reaching such conclusion the Board notes 
first, that there is no evidence of related treatment since 
service.  

The Board also observes that during recent VA examination 
conducted in October 1998, examination of the right tibia was 
negative, and the veteran was diagnosed as having a normal 
examination, with normal findings.  Indeed, the VA examiner 
in October 1998 found that the veteran was in no apparent 
distress, and he exhibited a normal gait.  Inspection of the 
right lower extremity was found to be normal, with normal 
findings regarding palpation.  The veteran had a good range 
of motion and strength, and had no instability.  The examiner 
made no notation indicating any objective evidence of any 
residuals from the right tibial stress fracture; and there 
were no abnormal objective findings to support the veteran's 
subjective complaints of pain.  In fact, during the October 
1998 examination, the veteran reported that he had not 
experienced problems with the right knee or proximal right 
tibia since discharge, and he denied any use of crutches, 
brace, or cane.

The Board observes that during the October 1998 VA 
examination, the examiner noted that no medical records were 
available for review prior to examination.  However, as 
indicated above, the examination was completely negative as 
to any findings.  Moreover, the veteran has neither submitted 
any evidence of treatment since service or requested that 
such evidence be obtained.  Nor has he even indicated that he 
has been treated since service for complaints related to 
right tibial fracture residuals.  Furthermore, he also failed 
to show for examinations in January and April 1997, or for a 
hearing scheduled in January 2000.

In light of the paucity of objective findings on the VA 
examination, impairment of the right tibia manifested by 
symptomatology has not been demonstrated.  Therefore, the 
Board is of the opinion that the veteran's overall disability 
does not support a compensable evaluation pursuant to 38 
C.F.R. §§ 4.31, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5262 (1999).  DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Board has considered other potentially applicable 
diagnostic criteria in regard to the veteran's claim for an 
increased (compensable) evaluation for the service-connected 
residuals of a right tibial stress fracture, however, there 
is no evidence of any limitation of flexion of the leg to 45 
degrees (the criteria for a 10 percent evaluation under 
4.71a, Diagnostic Code 5260 (1999)) or limitation of 
extension of the leg to 10 degrees (the criteria for a 10 
percent evaluation under 4.71a, Diagnostic Code 5261 (1999)).  
In short, there is no basis for an increased (compensable) 
for the veteran's service-connected residuals of a right 
tibial stress fracture.  Therefore, the preponderance of the 
evidence is against the veteran's claim for that benefit.

The evidence is not so evenly balanced as to raise doubt 
regarding any material issue.  38 U.S.C.A. § 5107.


ORDER

A compensable evaluation for residuals of a right tibial 
stress fracture is denied.




		
	F. JUDGE FLOWERS 
	Member, Board of Veterans' Appeals



 

